Appeal from a judgment of the Monroe County Court (Victoria M. Argento, J-), rendered January 31, 2014. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]). Contrary to defendant’s contention, the record establishes that his waiver of the right to appeal was knowing, intelligent and voluntary (see People v Lopez, 6 NY3d 248, 256 [2006]), and we conclude that the valid waiver encompasses his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]; cf. People v Maracle, *158019 NY3d 925, 928 [2012]).
Present — Centra, J.P., Peradotto, Lindley, Curran and Scudder, JJ.